Case 1:17-cr-00165-TWP-MJD Document 756 Filed 04/12/21 Page 1 of 11 PageID #: 6700



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA



  UNITED STATES OF AMERICA                              Case No. 1:17-cr-165-TWP-MJD-2

                                                        ORDER       ON     MOTION FOR
  v.                                                    SENTENCE REDUCTION UNDER
                                                        18 U.S.C. § 3582(c)(1)(A)
  MIGUEL LARA-LEON                                      (COMPASSIONATE RELEASE)




        Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction in

 sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided in

 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


 IT IS ORDERED that the motion is:


 ☒ DENIED.


 ☐ DENIED WITHOUT PREJUDICE.


 ☐ OTHER:


 ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:17-cr-00165-TWP-MJD Document 756 Filed 04/12/21 Page 2 of 11 PageID #: 6701



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )    Case No. 1:17-cr-00165-TWP-MJD-2
                                                      )
 MIGUEL LARA-LEON,                                    )
                                                      )
                              Defendant.              )

              ORDER DENYING MOTION FOR COMPASSIONATE RELEASE

        Defendant Miguel Lara-Leon ("Mr. Lara-Leon") has filed a Motion seeking compassionate

 release under § 603 of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A).

 (Dkt. 738.) Mr. Lara-Leon seeks immediate release from incarceration, which would cause him to

 be turned over to immigration authorities to face deportation. (Dkt. 748.) For the reasons explained

 below, his Motion is denied.

                                           I.   BACKGROUND

        In 2019, Mr. Lara-Leon pled guilty to: (1) one count of conspiracy to distribute controlled

 substances, in violation of 21 U.S.C. §§ 841(a)(1) and 846; (2) three counts of distribution of

 methamphetamine, in violation of 21 U.S.C. § 841(a)(1); (3) two counts of distribution of heroin, in

 violation of 21 U.S.C. § 841(a)(1); and (4) one count of conspiracy to launder money, in violation of

 18 U.S.C. § 1956(a)(1)(B)(i). (Dkts. 473, 646.) In the Presentence Investigation Report, the

 Government alleged, and Mr. Lara-Leon did not dispute, that he was the second-in-command for a

 large drug trafficking organization that transported methamphetamine, cocaine, heroin, and

 marijuana, from California to Indiana for redistribution. (Dkt. 568 at 6.) At his change of plea and

 sentencing hearing, Mr. Lara-Leon agreed to the following factual basis which describes his offense

 conduct as follows:

                                                  2
Case 1:17-cr-00165-TWP-MJD Document 756 Filed 04/12/21 Page 3 of 11 PageID #: 6702



        Beginning at least as early as January 2016 and continuing through July 17th of
        2017, in the Southern District of Indiana, Indianapolis Division and elsewhere, the
        defendant, Miguel Lara-Leon, also known as Chaparro; [and] co-defendants …
        knowingly and intentionally conspired together to possess with intent to distribute
        and to distribute controlled substances.

 (Dkt. 673 at 18-19.)

        Lara-Leon and his co-conspirators operated a drug trafficking organization, …, that
        aimed to distribute and possess with intent to distribute the following drugs in the
        Indianapolis, Indiana, area: 500 grams or more of a mixture or substance containing
        a detectable amount of methamphetamine, a Schedule II nonnarcotic controlled
        substance; five kilograms or more of a mixture or substance containing a detectable
        amount of cocaine, a Schedule II narcotic controlled substance; and one kilogram
        or more of a mixture or substance containing a detectable amount of heroin, a
        Schedule I narcotic controlled substance.

 Id. at 19.

        "In total, law enforcement seized 17,764 kilograms of converted drug weight over the course

 of the investigation." (Dkt. 568 at 8.) "Law enforcement conservatively estimated Mr. Lara-Leon to

 be responsible for at least 30,000 but less than 90,000 kilograms of converted drug weight for his

 participation in the drug trafficking organization." Id. As part of his drug trafficking activities, Mr.

 Lara-Leon possessed firearms to protect himself, the organization's drugs, and the organization's drug

 proceeds. Id. at 6. When his pickup truck was searched, law enforcement "found a crate containing

 nine firearms (including assault rifles) and various magazines and rounds of ammunition." Id. at 7–

 8. At various points during the conspiracy, the leader of the conspiracy directed acts of violence

 against conspiracy members and customers. Id. at 8. For example, he pulled out the teeth of an

 individual suspected of stealing drugs from the organization. Id. Mr. Lara-Leon was present for that

 incident and guarded the door. Id.; Dkt. 675 at 10. In addition, Mr. Lara-Leon and the leader of the

 conspiracy ordered the kidnapping and beating of an unindicted co-conspirator, (Dkt. 568 at 8), which

 action formed the basis for the Court to impose a two-level enhancement for the use of violence, (Dkt.




                                                    3
Case 1:17-cr-00165-TWP-MJD Document 756 Filed 04/12/21 Page 4 of 11 PageID #: 6703



 675 at 11). Finally, Mr. Lara-Leon laundered hundreds of thousands of dollars of drug proceeds.

 (Dkt. 568 at 8-9.)

        The Court sentenced Mr. Lara-Leon to an aggregate sentence of 260 months of imprisonment

 and 5 years of supervised release. (Dkt. 646 at 2.) This sentence represented a downward departure

 from his guidelines range of 360 months to life. Mr. Lara-Leon has been in custody since July 2017,

 and the Bureau of Prisons ("BOP") reports his anticipated release date (with good-credit time

 included) as January 2, 2036. That is, he has served less than 20% of his statutory sentence.

        Mr. Lara-Leon is now 36 years old. He is currently incarcerated at the Federal Correctional

 Institution in Big Spring, Texas ("FCI Big Spring"). As of April 2, 2021, the BOP reports that no

 inmates and 11 staff members at FCI Big Spring have active cases of COVID-19; it also reports that

 768 inmates at FCI Big Spring have recovered from COVID-19 and that three inmates at FCI Big

 Spring have died from the virus. https://www.bop.gov/coronavirus/ (last visited Apr. 2, 2021). The

 BOP has also actively begun vaccinating inmates against COVID-19. Id. As of April 2, 2021, 139

 inmates and 60 staff members at FCI Big Spring had received both doses of the COVID-19 vaccine.

 Id.

        In November 2020, Mr. Lara-Leon filed a pro se motion for compassionate release. (Dkt.

 738.) The Court appointed counsel, (Dkt. 740), counsel filed a supporting memorandum, (Dkt. 748).

 The Government responded in opposition on March 24, 2020 (Dkt. 754). The Government opposes

 the Motion arguing that Mr. Lara-Leon has not met his burden to show that a reduction is warranted

 in light of the danger that he would pose to the community or that such a reduction would not be

 inconsistent with the sentencing factors of 18 U.S.C. § 3553(a). Id. at 1.

        As of the date of this Order, Mr. Lara-Leon has not filed a reply, and the time for doing so has

 passed. Thus, his Motion is ripe for decision.



                                                   4
Case 1:17-cr-00165-TWP-MJD Document 756 Filed 04/12/21 Page 5 of 11 PageID #: 6704




                                         II.    DISCUSSION

         Mr. Lara-Leon seeks reduction of his sentence to time served and immediate release to

 immigration authorities based on "extraordinary and compelling reasons" as set forth in 18 U.S.C.

 § 3582(c)(1)(A)(i). Although he has contracted and recovered from COVID-19 without experiencing

 any serious symptoms, he argues that he could experience severe symptoms if he is reinfected because

 he has medical conditions (including obesity and testicular cancer) that increase his risk of severe

 COVID-19 symptoms. (Dkt. 748.) He argues that the sentencing factors in 18 U.S.C. § 3553(a) favor

 release, emphasizing that the BOP has not yet provided court-ordered treatment for testicular cancer,

 he has earned his GED, and he will be deported once he is released from the BOP. Id. In response,

 the Government admits that Mr. Lara-Leon has exhausted his administrative remedies. (Dkt. 754.)

 It also concedes that the Center for Disease Control and Prevention ("CDC") recognizes obesity and

 cancer as COVID-19 risk factors that place one at an increased risk for severe illness from the

 COVID-19 virus. It argues, however, that Mr. Lara-Leon has not shown extraordinary and compelling

 reasons warranting a sentence reduction. Id. The Government contends that he is a danger to the

 community and that § 3553(a) factors do not favor release, emphasizing that Mr. Lara-Leon

 participated in a large and violent drug trafficking organization and he has served only a small portion

 of his sentence. Id.

        The general rule is that sentences imposed in federal criminal cases are final and may not be

 modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence upon

 finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

 § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the BOP could file a motion for a

 reduction based on "extraordinary and compelling reasons." Now, a defendant is also permitted to



                                                    5
Case 1:17-cr-00165-TWP-MJD Document 756 Filed 04/12/21 Page 6 of 11 PageID #: 6705



 file such a motion after exhausting administrative remedies. See First Step Act of 2018, Pub. L.N.

 115-391, 132 Stat. 5194, 5239 (2018). The amended version of the statute states:

        [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion of
        the defendant after the defendant has fully exhausted all administrative rights to appeal
        a failure of the Bureau of Prisons to bring a motion on the defendant's behalf or the
        lapse of 30 days from the receipt of such a request by the warden of the defendant's
        facility, whichever is earlier, may reduce the term of imprisonment (and may impose
        a term of probation or supervised release with or without conditions that does not
        exceed the unserved portion of the original term of imprisonment), after considering
        the factors set forth in section 3553(a) to the extent that they are applicable, if it finds
        that—

                (i) extraordinary and compelling reasons warrant such a reduction; or

                (ii) the defendant is at least 70 years of age, has served at least 30 years
                in prison, pursuant to a sentence imposed under section 3559(c), for the
                offense or offenses for which the defendant is currently imprisoned,
                and a determination has been made by the Director of the Bureau of
                Prisons that the defendant is not a danger to the safety of any other
                person or the community, as provided under section 3142(g);

        and that such a reduction is consistent with applicable policy statements issued by the
        Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A).

        Congress directed the Sentencing Commission to "describe what should be considered

 extraordinary and compelling reasons for sentence reduction, including the criteria to be applied and

 a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the defendant

 alone shall not be considered an extraordinary and compelling reason." Id. Before passage of the First

 Step Act, the Sentencing Commission promulgated a policy statement regarding compassionate

 release under § 3582(c) contained in United States Sentencing Guidelines ("U.S.S.G.") § 1B1.13 and

 the accompanying Application Notes.

        Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

 compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

 this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger to

                                                     6
Case 1:17-cr-00165-TWP-MJD Document 756 Filed 04/12/21 Page 7 of 11 PageID #: 6706



 the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)." U.S.S.G.

 § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to the extent

 they are applicable." U.S.S.G. § 1B1.13.

        As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13 identify

 three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal illness diagnoses

 or serious conditions from which a defendant is unlikely to recover and which "substantially

 diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health decline where a

 defendant is over 65 years old and has served at least ten years or 75% of his sentence, whichever is

 less; or (C) certain family circumstances (the death or incapacitation of the caregiver of the

 defendant's minor child or the incapacitation of the defendant's spouse or registered partner when the

 defendant would be the only available caregiver for the spouse or registered partner). U.S.S.G.

 § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall provision for "extraordinary

 and compelling reason[s] other than, or in combination with, the reasons described in subdivisions

 (A) through (C)," "[a]s determined by the Director of the Bureau of Prisons." Id., see Note 1(D).

        The policy statement in § 1B1.13 addresses only motions from the Director of the

 BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),

 the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step Act

 amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the Sentencing

 Commission has not yet issued a policy statement "applicable" to motions filed by prisoners. United

 States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). And, in the absence of an applicable policy

 statement, the portion of § 3582(c)(1)(A) requiring that a reduction be "consistent with the applicable

 policy statements issued by the Sentencing Commission" does not curtail a district court judge's

 discretion. Id. at 1180. Nonetheless, the Commission's analysis in § 1B1.13 can guide a court's

 discretion without being conclusive. Id. As to motions brought under the "catchall" provision in

                                                   7
Case 1:17-cr-00165-TWP-MJD Document 756 Filed 04/12/21 Page 8 of 11 PageID #: 6707



 Subsection (D), district judges should give the Director of the BOP's analysis substantial weight (if

 he has provided such an analysis), even though those views are not controlling. Id.

          Accordingly, the court evaluates motions brought under the "extraordinary and compelling"

 reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in § 1B1.13 by deciding:

 (1) whether a defendant has presented an extraordinary and compelling reason warranting a sentence

 reduction; (2) whether the defendant presents a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. § 3142(g); and (3) whether the applicable sentencing factors in

 § 3553(a) favor granting the motion.

          Mr. Lara-Leon does not suggest that Subsections (A)-(C) of Application Note 1 to § 1B1.13

 apply to him. Instead, he asks the Court to exercise its broad discretion to find that extraordinary and

 compelling reasons warrant immediate release in his case. 1

          The Court declines to find extraordinary and compelling reasons warranting a sentence

 reduction in this case. Although Mr. Lara-Leon appears to have conditions that increase his risk of

 experiencing severe symptoms from COVID-19, see https://www.cdc.gov/coronavirus/2019-

 ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Apr. 2, 2021)

 (identifying obesity and cancer as conditions that can cause a person to be more likely to get severely

 ill from COVID-19), he has already contracted and recovered from COVID-19 in September 2020

 without experiencing severe symptoms. (Dkt. 748-1 at 5 (noting that Mr. Lara-Leon had been

 asymptomatic during the past 10 days in isolation).) Mr. Lara-Leon does not claim to be suffering

 from any ongoing symptoms. Thus, he has not shown extraordinary and compelling reasons




 1
   In keeping with the Seventh Circuit's instruction in Gunn, 980 F.3d at 1180-81, the Court would typically consider the
 rationale provided by the warden in denying Mr. Lara-Leon's administrative request for relief. However, Mr. Lara-Leon's
 warden did not provide a rationale when he denied Mr. Lara-Leon's administrative request. (Dkt. 748-2.) Instead, he
 simply noted that Mr. Lara-Leon had not adequately supported his request for a sentence reduction. Id. As a result, there
 is no opinion from the BOP to which the Court must give weight.

                                                            8
Case 1:17-cr-00165-TWP-MJD Document 756 Filed 04/12/21 Page 9 of 11 PageID #: 6708



 warranting a sentence reduction. See, e.g., United States v. Weatherspoon, No. 2:11-cr-9-JMS-CMM-

 07, Dkt. 894 (S.D. Ind. July 7, 2020) (finding no extraordinary and compelling reason where

 defendant had conditions putting him at risk for severe COVID-19 symptoms and had been

 hospitalized after testing positive for COVID-19, but had since recovered); United States v. Wyatt,

 No. 3:17-cr-11-RLY-MPB-02, Dkt. 165 (S.D. Ind. Sept. 3, 2020) (finding no extraordinary and

 compelling reason where defendant had conditions putting him at risk for severe COVID-19

 symptoms and had tested positive for COVID-19 but remained asymptomatic); United States v.

 Young, No. 3:15-cr-38-RLY-CMM-03, Dkt. 139 (denying motion to reconsider and finding no

 extraordinary and compelling reason warranting release where defendant claimed to be experiencing

 chest pains and difficulty breathing several months after his COVID-19 diagnosis because the

 symptoms were not severe or debilitating).

        Mr. Lara-Leon's concern about reinfection does not change the result. The Court recognizes

 that FCI Big Spring experienced a serious outbreak of COVID-19 and that several inmates and staff

 members at the facility are still infected. Nonetheless, Mr. Lara-Leon's reliance on the possibility

 that   he   will   be   reinfected   and     suffer   severe   symptoms     is   speculative.   See

 https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarantine.html (last visited Apr. 2,

 2021) ("Cases of reinfection of COVID-19 have been reported but are rare."). To date, this Court has

 declined to find extraordinary and compelling circumstances warranting a sentence reduction when a

 defendant has recovered from COVID-19—even when that defendant has risk factors for severe

 symptoms. See, e.g., Wyatt, No. 3:17-cr-11-RLY-MPB-02, Dkt. 165 (S.D. Ind. Sept. 3, 2020); United

 States v. Gevirtz, No. 1:17-cr-68-RLY-MJD-01, Dkt. 68 (S.D. Ind. Sept. 14, 2020); United States v.

 Young, No. 1:10-cr-3-SEB-DML-17, Dkt. 1540 (S.D. Ind. July 27, 2020). The fact that the BOP is

 now actively vaccinating inmates against COVID-19—including inmates at FCI Big Spring—only

 underscores the speculative nature of any concern about reinfection.

                                                   9
Case 1:17-cr-00165-TWP-MJD Document 756 Filed 04/12/21 Page 10 of 11 PageID #: 6709



         To the extent that Mr. Lara-Leon contends that the BOP's apparent failure to provide him with

  medical care for his testicular cancer is an extraordinary and compelling reason warranting release,

  the Court disagrees. When imposing judgment, the Court specifically directed that Mr. Lara-Leon

  receive immediate medical care for testicular cancer. (Dkt. 646 at 2.) If true—and absent some

  explanation—the BOP's apparent failure to provide such care is concerning. But, while a complaint

  about the BOP's failure to provide adequate care might conceivably support a civil suit in Mr. Lara-

  Leon's district of incarceration, it is not an extraordinary and compelling reason to release him almost

  15 years early.

         Given the Court's determination that Mr. Lara-Leon has not shown extraordinary and

  compelling reasons to justify his release, whether he presents a danger to the community and whether

  the § 3553(a) factors weigh in favor of his release need not be discussed at length. Nonetheless, the

  Court concludes that these considerations also weigh against his release. In his favor, Mr. Lara-Leon

  has earned his GED while incarcerated and has a relatively minimal criminal history. It also appears

  that Mr. Lara-Leon has not had any disciplinary infractions during his incarceration.

         Weighing against him, Mr. Lara-Leon was the second-in-command in a large and violent drug

  trafficking organization.   The organization trafficked massive amounts of illegal drugs from

  California to Indiana. The fact that Mr. Lara-Leon ordered the kidnapping and beating of another

  person shows that he was willing to participate in the violence perpetrated by the organization.

  Moreover, the number and type of firearms Mr. Lara-Leon possessed when his truck was searched

  underscores the danger associated with his drug-dealing activities. Finally, Mr. Lara-Leon has served

  less than 20% of his sentence and is not due to be released for almost 15 years.

         In light of these considerations, the Court cannot find that any risk Mr. Lara-Leon faces from

  COVID-19 warrants releasing him from incarceration at this time. See United States v. Saunders,

  986 F.3d 1076, 1078 (7th Cir. 2021) (affirming denial of motion for compassionate release where

                                                    10
Case 1:17-cr-00165-TWP-MJD Document 756 Filed 04/12/21 Page 11 of 11 PageID #: 6710



  district court found that § 3553(a) factors weighed against release despite COVID-19 risk because

  defendant committed serious offense and had only served one-third of sentence); United States v.

  Ebbers, No. S402-CR-11443VEC, 2020 WL 91399, at *7 (S.D.N.Y. Jan. 8, 2020) (in evaluating a

  motion for compassionate release, the court should consider whether the § 3553(a) factors outweigh

  the "extraordinary and compelling reasons" warranting compassionate release, and whether

  compassionate release would undermine the goals of the original sentence); United States v. Swain,

  No. 2:15-cr-19-JMS-CMM-06, Dkt. 781 (S.D. Ind. June 3, 2020) (denying defendant's compassionate

  release motion and finding that even if defendant had shown extraordinary and compelling reasons

  warranting compassionate release, defendant's criminal history rendered him a danger to the

  community).

                                       III.   CONCLUSION

         For the reasons stated above, Mr. Lara-Leon's Motion for compassionate release, Dkt. [738],

  is DENIED.

         SO ORDERED.

  Date: 4/12/2021


  DISTRIBUTION:

  Miguel Lara-Leon, #15863-028
  FEDERAL CORRECTIONAL INSTITUTION
  1900 Simler Drive
  Big Spring, Texas 79720

  Lawrence Darnell Hilton
  UNITED STATES ATTORNEY'S OFFICE
  lawrence.hilton@usdoj.gov

  M. Kendra Klump
  UNITED STATES ATTORNEY'S OFFICE
  kendra.klump@usdoj.gov



                                                 11
